Citation Nr: 1117111	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975, August 1976 to August 1977, April 1982 to April 1985, September 1990 to June 1991, and October 1991 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  The Veteran testified at a hearing before the Board in July 2008.  In December 2009, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran's left shoulder disability was at least as likely as not caused by an injury to both shoulders while in service or is due to his service-connected right shoulder disability.


CONCLUSION OF LAW

The Veteran's left shoulder disability was proximately due to or the result of the Veteran's service or his service-connected right shoulder disability.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303  (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303 , 3.310 (2010). 
The Veteran contends that he injured his left shoulder while in service when he was fixing a tire on a five ton truck when the tire slipped and injured both shoulders.  Alternatively, he contends that his left shoulder disability was caused or aggravated by his service-connected right shoulder disability. 

Service medical records show that in June 1983, the Veteran injured his left shoulder putting a truck tire in a flat bed truck.  Range of motion was limited in abduction to 110 degrees.  The assessment was muscular spasm secondary to over-exertion of shoulder.  Then in November 1993, the Veteran was fixing a flat tire on a five ton truck when the tire slipped down and pulled his right shoulder.  Physical examination resulted in the assessment of right shoulder adhesive capsulitis.  He had pain and an inability to show full range of motion of the right shoulder.  On follow-up examination, there was positive tenderness to palpation at the right bicep tendon.  X-ray examination was normal.  The assessment was strain, bicep tendon.  On March 2000 examination, the Veteran reported having pain in both shoulders.  

VA treatment records show that in January 1996, the Veteran reported having bilateral shoulder pain since an accident in 1993.  A September 1996 X-ray of the shoulders was normal.  In November 1996, the Veteran reported having bilateral shoulder pain that was somewhat improved.  He had mostly right arm pain.  In November 2005, the Veteran complained of continuing shoulder pain, bilaterally, right greater than left.  In September 2006, the Veteran's degenerative joint disease and multiple arthralgias were noted to be ongoing. 

At his July 2008 hearing before the Board, the Veteran stated that at the time of 1993 in-service incident, he injured both shoulders and that he had pain in both shoulders since that time.  He also stated that due to the constraints of his right shoulder disability, including limitation of motion, he over-compensated by using his left arm, causing further pain to his left shoulder.  

On April 2010 VA examination, the Veteran's left shoulder was stated to be weak without the ability to lift it above shoulder level.  A review of recent MRIs of the shoulder showed acromioclavicular joint arthritis, glenohumeral arthritis, and supraspinatus tendinosis.  Physical examination showed limited forward flexion of the left shoulder and tenderness generally, with pain on movement.  Strength was greatly diminished due to arthritis.  The assessment was glenohumeral and acromioclavicular joint arthritis of the left shoulder with a supraspinatous tendonitis secondary to injury.  The examiner concluded that it was at least as likely as not that the current left shoulder disability was related to his military service or was caused or aggravated by his service-connected right shoulder disability.  In an addendum opinion, the examiner stated that he had reviewed the Veteran's claims file, including the service medical records, at the time that he rendered the opinion.  In October 2010, the same examiner was asked to provide further rationale for his opinion.  In response, the examiner explained that the service medical records indeed showed that both shoulders were injured at the time of the 1993 accident, indicating a direct relationship between the left shoulder disability and in-service injury.  Further, although the right shoulder was documented to have been more seriously injured at the time, since that time, the left shoulder had worsened due to the right shoulder disability.  The examiner explained that because the Veteran was right-handed, and was unable to use his right arm as he had prior to the injury, he began to use his left arm and shoulder more than he had previously.  The extra use of the left extremity lead to the arthritis seen on MRI examination and demonstrated a relationship between the right and left shoulders.  The examiner stated that though the Veteran had a stroke in December 2008 which affected his ability to use his left extremity, the presence of arthritis indicated that the left shoulder disability was instead related to trauma.  

In this case, the medical evidence of record supports the Veteran's claim for service connection for a left shoulder disability.  The April 2010 VA examiner concluded that the Veteran's left shoulder disability was most likely related to previous trauma, and that it was at least as likely as not that the left shoulder disability was either caused by the documented in-service bilateral shoulder injury or was caused or aggravated by an overcompensation of the left extremity due to the service-connected right shoulder disability.  Either theory supports the Veteran's claim and there is no competent medical evidence to the contrary.  The opinions are supported by the record in that the service medical records document a bilateral shoulder injury, as the Veteran has reported, and the VA treatment records show continuing shoulder pain since.

Accordingly, because the evidence demonstrates that the Veteran's left shoulder disability was at least as likely as not caused by the in-service injury or caused or aggravated by the service-connected right shoulder injury, service connection is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left shoulder disability is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


